Colt, J.
These two cases are cross-libels involving the sanie collision between the steam-ship Parthian and the schooner Ayr, and they come here on appeal from the district court. The cases turn wholly upon questions of fact concerning which the evidence is conflicting. The district judge, having the advantage of seeing the witnesses and judging from their appearance, ordered a decree in the first case in favor of the libelant, and against the steam-ship Parthian, in the sum of $1,750.15, damages, and costs of suit, and dismissed the cross-libel. It is the established rule of this court that it will not reverse the conclusion reached by the district court upon a controverted question of fact, where the evidence is contradictory, unless it clearly appears to be contrary to the preponderance of evidence. The Grafton, 1 Blatchf. 173; The Sampson, 4 Blatchf. 28; The Florida, Id. 470; The Sunswick, 5 Blatchf. 280; Guimarais' Appeal, 28 Fed. Rep. 528; Levy v. The Thomas Melville, 37 Fed. Rep. 271. Upon a review of the testimony, I am satisfied that the decision of the district court was correct, and therefore the decrees are affirmed.